Citation Nr: 1712492	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  09-28 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1986 to January 1993 and from May 2006 to January 2007, including service in the Persian Gulf.  .

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction of this appeal has since been transferred to the RO in Roanoke, Virginia.

This matter was previously before the Board in September 2015, at which time the Board denied the claim for a higher initial rating for a right ankle disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court granted a Joint Motion for Partial Remand (JMPR), vacating and remanding the portion of the September 2015 Board decision which denied a higher disability rating for the right ankle disability, for compliance with the instructions provided in the JMPR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to adequately rate the Veteran's right ankle disability and comply with the Court's instructions.  

In August 2012, the Veteran was afforded a VA examination related to his right ankle disability.  The Court found the August 2012 VA examination of the right ankle disability is inadequate because it does not conform to examination standards set forth in prior decisions, explicitly those under Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In order for an examination of the musculoskeletal system to be adequate, the examiner must discuss whether there is a loss in the range of motion which is attributable to pain.  Mitchell, 25 Vet. App. at 43-44.  The examiner must also say whether there is functional loss during flare-ups as a result of pain and state at what point in the range of motion pain limits functional loss both regularly and during flare-ups.  Id.  In particular, 38 C.F.R. § 4.40 requires examinations on which ratings are based to adequately portray functional loss which may be due to pain.  Painful motion is an important factor in assessing disability, and the "joints involved should be tested for pain . . . in weight-bearing and nonweightbearing . . ."  38 C.F.R. § 4.59.  Accordingly, the examination must consider the effect of pain on functional loss during flare-ups or repetitive use, and any potential disabling effect must be reflected in the assigned rating.  DeLuca, 8 Vet. App. at 206; see also Mitchell, 25 Vet. App. at 43-44.  The examiner should, if feasible, portray such determinations in terms of the degree of additional range-of-motion loss.  Id.

The 2012 VA examiner did not report whether there is functional loss of the right ankle during flare-ups as a result of pain and did not indicate at what point in the range of motion the Veteran's pain limits functional loss both regularly and during flare-ups.  See Mitchell, 5 Vet. App. at 43-44.  Nor did the examiner test the range of motion in active motion or in passive motion, or upon weight-bearing and nonweight-bearing, for both the joint in question and any paired joint as required by 38 C.F.R. § 4.59 (2016).  See Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

Thus, another VA examination is needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Update the file with relevant VA treatment records dated since March 2014.

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the current severity of his service-connected right ankle disability, to include any functional impairment.  The Veteran's claims file, and a copy of this remand, should be reviewed by the examiner. 

The examiner should determine the range of motion of the Veteran's right ankle.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

It should also be indicated whether, and at what point during the range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  

The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, easy fatigability, incoordination, or flare-ups.  These findings must be expressed in terms of the additional limitation of motion caused by such factors expressed in degrees.  The examiner should record the Veteran's reports of limitation of motion during flare-ups, and opine whether these reports are consistent with the disability found on examination.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  These findings are required by VA regulations as interpreted by courts.  If it is not possible to provide the requested opinions without resort to speculation, the examiner must state why speculation would be required in this case.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






